It is admitted by the pleadings that in October, 1852, the board of supervisors of the county of New York appointed the plaintiff "an attendant upon the Supreme Court, to attend upon it and to perform the duties required to be performed by him;" that he entered upon the performance of his duties under this appointment, and continued to perform them up to March 1, 1874; that in 1866 his compensation was fixed by said board at $1,200 per annum, and he has been paid at that rate up to July 19, 1872, but from June, 1870, to July 19, 1872, he received this sum "under protest." The foundation for this protest is found in the fact that on the *Page 375 
26th day of May, 1870, the said board of supervisors did by resolution "fix the compensation to be paid to him as such attendant at the rate of $1,500 from and after June 1, 1870;" and this action is brought to recover the difference between these two sums for the time mentioned. It is resisted upon the ground, as stated by the defendants' counsel, that the supervisors had no authority to increase the plaintiff's salary. The Special and General Terms of the Superior Court sustained this position. Its correctness is the only question upon this appeal; and this is to be ascertained by an examination of certain provisions contained in chapter 382 of the Laws of 1870. Section 3 of that act declares that "the board of supervisors of the county of New York are hereby prohibited from creating any new office or department, or increasing the salaries of those now in office or their successors." The plaintiff was appointed, it is conceded, under the provisions of section 28 of the Code of Procedure, by which "the supervisors of the several counties" were required "to provide the courts appointed to be held therein with * * * attendants * * * suitable and sufficient for the transaction of their business;" and in the language of the complaint he was, at the time of the passage of the act of 1870 (supra), an attendant upon the Supreme Court, "for the purpose of performing such duties as were required to be performed by him;" or, giving to those words a meaning warranted by the statute which alone permitted the appointment, he was an attendant upon the court as one necessary to it "in the transaction of its business." He was also receiving, as such attendant, compensation by virtue of the resolution of the board of supervisors. If he then held an office and received a salary, he would be within the letter of the statute. He did receive a salary — for that is only another word for compensation, stipulated to be paid for services — annual or periodical wages or pay. His mode of recompense satisfies one term of the statute. What is his position? If we accept the concise and limited definition given to it in the complaint, it is that of an "attendant upon the Supreme Court;" a court of record, of general jurisdiction, administering *Page 376 
law and equity. He not only owes a duty to it, and is to perform such duties as are by it required to be performed, but, as we have already said, those duties are in aid of the proper business of the court, and, therefore, among others, to be present at its sittings, to execute its commands, secure due order in its proceedings, and attend upon juries, and all are as necessary as the duties intrusted to its clerks or crier. The language of the act to which he owes his appointment is some what different from that of the act of 1870 (chap. 408, § 11), but his duties are none the less official than those of the persons therein named, "all of whom," it declares, "shall act under the direction of the court or of the presiding justice." He owes, in like manner, a duty to it, and his employment is one in which the public are interested; its proper exercise requires capacity, diligence and attendance. Whether we look into the dictionary of our language, the terms of politics, or the diction of common life, we find that whoever has a public charge or employment, or even a particular employment affecting the public, is said to hold or be in office. However, therefore, the signification of the word used is ascertained, it will comprehend the position of the plaintiff as stated upon the record; for although his functions may be those of service, his employment is by the public, and the duties intrusted to him are official and a public charge. (People exrel. Henry v. Nostrand, 46 N.Y. 375; People ex rel. Kelly v.Common Council, 77 id. 503, and cases cited at page 508.) But we are not to be too precise in seeking for words of definition; we may look also at the intent of the statute and so ascertain the meaning of the words used and who are aimed at as "those now in office." What was its object, and what the evil to which the prohibitory words applied? Its object was to limit or cut down expenses; and the evil was an increasing rate or scale of compensation. Its "fruit and profit," therefore, "is in its sense and spirit;" and so rendered, includes the plaintiff's case; for whether we consider the nature of the matter dealt with or its obvious purpose, it is reasonable to suppose that the legislature had in mind, when *Page 377 
selecting the language above quoted, all persons who, under any name, were the recipients of "salaries" from the city treasury; and in this extended sense, the words of the act should be construed. Moreover, the question presented by this appeal was answered adversely to the appellant's position in Sweeny's Case
(58 N.Y. 625), and there has been no intention to depart from the construction there given to the statute now before us. There are incidental remarks in the opinion of ALLEN, J., in Holley v.The Mayor (59 N.Y. 170), and in Brennan v. The Mayor
(62 id. 365), which, standing alone, appear to uphold the appellant's claim; but they must be read in reference to the cases then before the court, and limited to the subject-matter under consideration. They were doubtless made as illustrations, but were not necessary to the judgment in either case; nor was the point now presented, or the statute on which it turns, matter of argument or in any way involved in the decisions. The SweenyCase (supra) was not referred to by either counsel or court and there is no reason to suppose that the remarks of the learned judge were intended to detract from the authority of that case.Wines v. The Mayor (70 N.Y. 613) was decided in favor of the plaintiff upon a construction in his favor of an act (chap. 582, Laws of 1870) later than and unlike the one in question, and does not aid the appellant.
Both upon principle and authority we think the judgment appealed from is right and should be affirmed.
All concur, FOLGER, Ch. J., concurring in result.
Judgment affirmed. *Page 378